Opinion by
Lawrence, J.
It was stipulated that the merchandise consists of 326 pieces of scrap lead rods and plates of which metal is the component material of chief value and which is secondhand and fit only to be remanufactured, and that if the shipper’s affidavit, which is now attached to the entry, had been filed prior to the liquidation of the entry or expiration of the collector’s review, the entry would have been liquidated or reliquidated free of duty pursuant to Public Law 869. Upon the agreed statement of facts, it was held that the merchandise comes within the provisions of Public Law 869, supra, and is properly entitled to free entry.